DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-13, filed September 10, 2021, are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 11-13 recites the limitation "a third bendable portion" in claim 4 should depend from claim 3 since there is a second bendable portion.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-13 depend from claim 4 and therefore are also rejected
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US20170088179A1).
Regarding claim 1, Takeda discloses a vehicle body front structure (10; Fig. 1, Paragraphs 47-48) comprising: a front side frame (14; Fig. 1, Paragraph 48) extending in a longitudinal direction of a vehicle body; a side frame (16; Fig. 1, Paragraph 48) disposed laterally outside the front side frame in a vehicle width direction and extending in the longitudinal direction of the vehicle body; and a damper housing (15; Fig. 1) disposed laterally inside the side frame in the vehicle width direction, wherein the side frame extends obliquely in a frontward and downward direction from a bent portion (81a/88; Fig. 6) formed in proximity to the damper housing (15; Fig. 6), and (the side frame 16; Fig. 1) has a rectangular cross-section formed by a u-shaped member (71(74/75/76); Figs. 7-8, Paragraph 89) having a generally U-shaped cross-section and a lid member (72; Figs. 7-8, Paragraph 88) disposed on an open side (73; Paragraph 88) of the u-shaped member, and wherein a first bendable portion (86; Figs. 6-7) is formed at a front end portion (16a; Fig. 6) of the side frame by setting a strength of the lid member (72; Figs. 6-7) lower than a strength (the strength of the u-shaped member stronger as a structure/box-section versus the lid member which is a straight-leg section; Fig. 8) of the u-shaped member (71 (73/74/75); Figs. 6-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Kondo et al. (US20190276094A1, hereinafter “Kondo”) and Tsuji et al. (US5372216).
Regarding claim 2, Takeda discloses  vehicle body front structure according to claim 1.  However, Takeda is silent to a first starting point portion provided on a ridge line of the rectangular cross-section located at a longitudinal rear end side of the first bendable portion, the first starting point portion serving as a starting point at which the side frame starts to bend.  
In claim 2, Kondo teaches wherein a first starting point portion (13 or 17; Fig. 2) is provided on a ridge line of  the first bendable portion (Figs. 10A-10C), the first starting point portion (13 or 17; Fig. 2) serving as a starting point at which the side frame starts to bend.
However, Kondo is silent to where the starting point portion of the rectangular cross-section is located on the longitudinal rear end side.
In claim 2, Tsuji teaches a structural member wherein a starting point portion (37; Fig. 6B) of the rectangular cross-section located a longitudinal rear end side (35L).
For claim 2, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle body front structure of Takeda by adding a first starting point portion on the first bendable portion as taught Kondo and by adding a first starting point portion located at a longitudinal rear end side as taught by Tsuji.  Doing so, provides a vehicle chassis front section structure which enables stable buckling deformation in case of a vehicle collision (Kondo – Paragraph 8 and Tsuji – Col. 5 lines 30-40).
Allowable Subject Matter
Claims 3, 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claims 3 and 5, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter 
Claim 3:  wherein the U-shaped member includes a rear member having a thin thickness, and a front member disposed frontward of the rear member and having a thickness thicker than that of the rear member, wherein a front end portion of the rear member is formed to have a generally L-shaped configuration when viewing in the vehicle width direction, wherein a rear end portion of the front member is formed to have a generally U-shaped configuration when viewing in the vehicle width direction, wherein an L-shaped connecting portion is formed rearward of the first bendable portion by combining and joining the front end portion of the rear member and the rear end portion of the front member, and wherein a second bendable portion, at which the side frame is likely to bend downward, is formed between the first bendable portion and the L-shaped connecting portion.
Claims 9-10 depend from claim 3 and therefore are also objected to.
Claim 5:  wherein a second starting point portion is provided on a portion of the lid member that is located laterally outside the first starting point portion of the side frame, the second starting point portion serving as a starting point at which the side frame starts to bend.
Claims 6-8 depend from claim 5 and therefore are also objected to.

Claims 4, 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612